Citation Nr: 1139972	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  06-03 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain, currently rated as 40 percent disabling.

2.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to June 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2005 and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In May 2006, the Veteran testified at a Travel Board hearing before a Veterans Law Judge who has since retired from the Board.  The Veteran was informed of that fact and testified at a Travel Board hearing before the undersigned Veterans Law Judge in September 2009.  Transcripts of both proceedings are of record.

These issues previously were before the Board in August 2006, July 2008 and November 2009 but were remanded for additional development.  The case since has been returned to the Board for further appellate action.

The issues of entitlement to service connection for a psychiatric disability and a cervical spine disability have been raised by the record (in 2008 and 2011 respectively), but have not been adjudicated by the originating agency.  Therefore, they are referred to the originating agency for appropriate action.


FINDINGS OF FACT

1.  For the period of the appeal, the Veteran's lumbosacral strain has been manifested by limitation of motion with pain on motion; and flexion of the lumbar spine limited to between 45 and 75 degrees, without ankylosis of the thoracolumbar spine, a separate neurological disability, or incapacitating episodes of 6 weeks or more during any consecutive 12 month period of the claim.

2.  The Veteran's service-connected disabilities (lumbosacral strain rated 40 percent, pseudofolliculitis barbae rated 10 percent, tinea versicolor rated noncompensably disabling and residuals of trauma to the right great toe and toenail rated noncompensably disabling) are rated 50 percent in combination, and are not sufficient by themselves to preclude him from obtaining or maintaining any form substantially gainful employment consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  For the period of the appeal, the criteria for a rating in excess of 40 percent for lumbosacral strain are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.49, 4.71a, Diagnostic Code 5237 (2011).

2.  The requirements for a TDIU are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice by correspondence sent in February 2005, November 2006 and March 2008.  Although the Veteran was not provided complete notice until after the initial adjudication of the back claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  See February 2011 Supplemental Statement of the Case.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent VA and private medical records has been completed.  In addition the Veteran has been afforded appropriate VA examinations and the opportunity to provide testimony at hearings.  Neither the Veteran nor his representative has identified any outstanding evidence that should be obtained to substantiate the Veteran's claims.  The Board is also unaware of any such evidence.  

In sum, the Board has determined that any procedural errors in the originating agency's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

Factual Background

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Historically, the Veteran was seen with complaints of recurrent low back pain in service.  He was granted service connection for lumbosacral strain, rated 0 percent, in a February 1975 rating decision.  Lumbosacral strain is currently evaluated as 40 percent disabling.  The Veteran is also service connected for pseudofolliculitis barbae, rated 10 percent, tinea versicolor, rated 0 percent and residuals of trauma to the right great toe and toenail, rated 0 percent

A July 2003 letter from a VA counseling psychologist indicates that the Veteran's application of Vocational Rehabilitation and Employment Services was denied.  Initially, the Veteran was found to be a good candidate for vocational rehabilitation in 2002.  However, he underwent intestinal surgery in February 2003 and then received extensive dental work.  He had requested therapy but did not keep his appointments.  The Veteran reported that he was not feeling well enough to return to his work adjustment program.  He was able to function regarding his activities of daily living.  Because of the Veteran's medical considerations, his application was denied. 

In January 2005, the Veteran submitted a claim (in pertinent part) for increased rating for lumbosacral strain.

A February 2005 VA examination report notes the Veteran's history of back and skin problems.  The Veteran reported that he was not currently employed; he was last employed in 2003 as a landscaper.  On examination, there were no active skin lesions.  The Veteran's back was tender on palpation.  Examination revealed no palpable spasms, weakness, decreased endurance, or easy fatigability.  Range of motion of the lumbar spine as limited by pain was: forward flexion from 0 to 45 degrees; lateral flexion from 0 to 40 degrees bilaterally; extension from 0 to 30 degrees; and rotation from 0 to 20 degrees bilaterally.  Straight leg raising was negative.  The examiner stated that the Veteran seemed to overreact at times during range of motion testing.  Diagnoses included tinea versicolor, in remission, and lower back strain with radiographically normal spine.

An August 2005 VA MRI study revealed L5-S1 degenerative disc disease and grade I anterior spondylolisthesis.  The Veteran was seen the next day for a VA orthopedic consultation and complained of back pain.  He denied any numbness, radicular leg pain, paresthesias, or bladder incontinence.  He reported a history of abdominal surgery with related bowel problems.  On examination strength was good in the lower extremities, straight leg raising was negative and sensation was intact to light touch.   

In a December 2005 VA Form 9, the Veteran stated that his back disability was so severe that he was unable to work.

VA treatment records dated from 2006 through 2007 note the Veteran's ongoing complaints of and treatment for low back pain.  In March 2007 he reported that his pain had been worse lately.  A May 2007 VA physical therapy note indicates that the Veteran had shooting pain into his legs.  On examination, flexion and extension were limited "50%" and side bending was limited "20%" bilaterally.

In an April 2008 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran indicated that he last worked full time in October 2002.  He reported that he completed two years of college.  In addition, he was trained as an emergency medical technician.  The record shows that the Veteran had previously been employed as a maintenance worker, mail sorter, cashier and landscaper.

In an April 2008 statement, the Veteran complained of increasing back pain with increasing numbness.  Regarding employment, the Veteran indicated that he could do paperwork but was unable to do manual labor.  He also noted that his eligibility for VA's Vocational Rehabilitation and Employment Services had expired.

VA treatment records dated from 2008 through 2009 note the Veteran's ongoing complaints of and treatment for low back pain.  March 2009 occupational therapy notes indicate that the Veteran requested grab bars to assist him in the shower.  

The Veteran testified in September 2009 that his back pain was occasionally so severe that he had a hard time breathing.  He also stated that he has muscle spasms every day.  He also stated that he used to do physical therapy for his back, but stopped in 2008.  He also stated that he last worked in 2002.  He was employed as a mortgage clerk through VA's vocational rehabilitation program.  He left that job because he became sick (he had a cyst in his abdomen which required surgery). 

A March 2010 VA examination report notes the Veteran's complaints of aching low back pain; he did not describe flare-ups.  He stated that he was not employed, but was his wife's caretaker.  In this regard, he did all the shopping, laundry, cleaning and other chores.  On examination, range of motion of the lumbar spine was: forward flexion from 0 to 75 degrees; lateral flexion from 0 to 20 degrees bilaterally; extension from 0 to 25 degrees; left rotation from 0 to 25 degrees; and right rotation from 0 to 20 degrees.  Within this arc the Veteran had no complaints of pain.  After three repetitions range of motion was the same.  There was no numbness, paresthesia, bowel or bladder problems, weakness, loss of function, incoordination, or instability.  Gait was normal.  There was some loss of lumbar lordosis.  There was no ankylosis of the spine.  Neurological examination of the lower extremities was normal.  The Veteran did not have intervertebral disc syndrome or any incapacitating episodes in the past year.  After reviewing the Veteran's claims file, the examiner opined that the Veteran was "eminently employable."  He noted that the Veteran was very active and was basically a caretaker for his wife; therefore, he was capable of a caretaker job in a professional environment.  Moreover, the examiner opined that the Veteran was capable of light duty jobs such as office work, but was not fit for heavy labor.

VA and private treatment records dated from 2010 through 2011 note the Veteran's ongoing complaints of and treatment for low back pain.  A March 2011 VA MRI study revealed spondylotic changes at L5-S1 with bilateral neural foraminal stenosis.

Other evidence of record includes SSA records, which reveal that the Veteran was awarded disability benefits for a primary diagnosis of chronic low back pain and a secondary diagnosis of mood disorders.  Medical records considered by SSA included the post-service treatment records noted above.

General Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

A.  Lumbosacral Strain

Lumbosacral strain is to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Code 5237.  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined below), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

If there are incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent evaluation is warranted.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  An evaluation of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.

There are several notes set out after the diagnostic criteria, which provide the following:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.

Based on the foregoing medical and lay evidence, the Board finds that the Veteran's low back disability does not meet the criteria for a higher rating under the General Rating Formula for Diseases and Injuries of the Spine, at any point during the appeal period.  

In order for a rating in excess of 40 percent to be assigned under the rating criteria, the evidence must establish unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  

For this period, there is no indication of unfavorable ankylosis of the entire thoracolumbar spine.  The VA examination reports indicate that the Veteran had forward flexion of the thoracolumbar spine ranging from 45 to 75 degrees.  

The Board has considered additional functional limitation due to  factors such as pain and weakness.  See 38 C.F.R. §§ 4.40 and  4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination.  

The VA examination reports indicate that the Veteran had pain with the range of motion of the lumbar spine but this limited motion does not amount to ankylosis of the spine.  There is no evidence of any additional limitation of motion due to pain, spasm, weakness, fatigue, lack of endurance, or tenderness.  There was no additional limitation of motion on repetitive use.  Pain was considered with the range of motion testing.  

The Board finds that the limitation of motion and functional loss due to pain are contemplated in the 40 percent rating.  The medical evidence establishes that the Veteran still has motion of the lumbar spine and is still able to ambulate despite the lumbar spine disability.  Any functional loss due to pain or other symptoms does not amount to ankylosis at this time.  Based on the objective medical evidence of record, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination, and the Board finds  that the assignment of additional disability pursuant to 38 C.F.R. §§ 4.40 and 4.45 is not warranted.  Moreover, the Veteran has not alleged that his spine is ankylosed.

Additionally, the medical evidence does not show that the Veteran's lumbar spine disability has been productive of incapacitating episodes (as defined above) of at least 6 weeks during any continuous 12 month-month period of the claim so as to warrant an increased rating under Diagnostic Code 5243.  In fact, during the period of the appeal, the Veteran denied any incapacitating episodes whatsoever.  Moreover, the medical evidence of record shows no associated objective neurologic abnormalities which could be rated separately, under an appropriate diagnostic code.  

There are no other potentially applicable rating criteria that would provide for an increased rating for the period at issue.  The Board has considered the Veteran's contentions as well as the evidentiary equipoise rule in reaching this decision but has determined that it does not apply because the preponderance of the evidence is against this claim.  Accordingly, it must be denied.  

The Board also finds that a staged rating is not warranted in this case.  The Board has examined the record and finds that a rating in excess of 40 percent is not warranted for the service-connected low back disability at any point during the entire appeal period.  See Hart, supra.

Finally, the Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the manifestations of the Veteran's low back disability are contemplated by the schedular criteria.  Therefore, referral for extra-schedular consideration is not in order.

B.  TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient  to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).  For a veteran to prevail on a total rating claim, the record must reflect some factor which takes the claimant's case outside the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 38 C.F.R. §§ 4.1, 4.15.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. . . . The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, supra at 363; 38 U.S.C.A. § 4.16(a).

The Veteran's service-connected disabilities are: lumbosacral strain, rated 40 percent; pseudofolliculitis barbae, rated 10 percent; tinea versicolor, rated 0 percent; and residuals of trauma to the right great toe and toenail, rated 0 percent.  The combined rating for the Veteran's service-connected disabilities is 50 percent.  Accordingly, the above-outlined scheduler criteria for TDIU under 38 C.F.R. § 4.16(a) are not met. 

The analysis must then progress to consideration of 38 C.F.R. § 4.16(b), and a determination as to whether referral for extra-schedular consideration is warranted, i.e., the Board must determine whether the Veteran is unemployable due to his service-connected disabilities regardless of their ratings.  38 C.F.R. § 4.16(b) provides that it is established VA policy that "all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled."  However, in these cases, in order for the Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some circumstance which places the claimant in a different position from other veterans with the same rating.

Here, the originating agency has determined the factors warranting extra-schedular consideration are not shown.  The Board also finds that the evidence fails to show that the service-connected disabilities are exceptional or unusual so as to warrant referral to the Under Secretary for Benefits or the Director of VA's Compensation and Pension Service for extra-schedular consideration of TDIU.  First, the record does not show frequent periods of hospitalizations for his service-connected disabilities.  Second, the evidence does not support a finding that the Veteran is demonstrably unable to obtain or maintain employment due to his service-connected disabilities.  He was advised in a March 2008 letter that to establish entitlement to a TDIU the evidence must show that his service-connected disabilities, alone, prevent him from maintaining employment.  He has neither submitted nor identified any such evidence.  Notably, the March 2010 VA examiner opined that the Veteran was "eminently employable."  There is no evidence corroborating the Veteran's contention that he is unemployable due to his service-connected disabilities.  In particular, it is clear that his service-connected disabilities would not preclude sedentary employment for which he is qualified by reason of his education and occupational background. 

The Board acknowledges that the Veteran is in receipt of SSA benefits for his back disability and a psychiatric disability.  Service connection is not in effect for the Veteran's psychiatric disability.  Moreover, the Board is not bound by SSA's findings.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) [VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA]; see also Martin v. Brown, 4 Vet. App. 136, 140 (1993) [while a SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a veteran's claim].  

In summary, the record does not suggest that the Veteran's disability picture is such that it places him outside the norm, or that by virtue of his service-connected disabilities he is unemployable.  Consequently, referral for extra-schedular consideration of TDIU is not warranted.  The preponderance of the evidence is against this claim.  Accordingly, it must be denied.


ORDER

Entitlement to a rating in excess of 40 percent for lumbosacral strain is denied.

Entitlement to a TDIU is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


